DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-4, 7-13, and 16-21 are pending.
	Claims 5, 6, 14, and 15 remain cancelled.
	Claim 21 is newly added.
	Claims 9, 10, 18, and 19 remain withdrawn as being drawn to non-elected groups or species.
	Claim 1 is currently amended.
Claims 1-4, 7, 8, 11-13, 16, 17, 20, and 21 are currently under consideration to the extent that they read upon Applicant’s elected species.

Withdrawn Rejections
The rejection of claims 1-4, 7, 8, 11-13, 16, 17, and 20 under 35 U.S.C. 103 as being unpatentable over Valverde et al (WO 2016/030841) as evidenced by both Making Cosmetics Inc and DE000020018677 (Machine Translation) is withdrawn in view of Applicant’s amendments to claim 1.

Rejections Maintained and Made Again – New Grounds for Newly Added Claim 21
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 8, 11-13, 16, 17, 20, and 21 and are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite a particular storage modulus as measured in a particular way, however, Applicant has provided only minimal structure for the composition and has not set forth how said minimal structure results in the claimed properties of storage modulus.  
Response to Arguments
Applicant argues in the remarks filed 12/20/2021 it is based on the interaction between a silicone crosspolymer and a fine particulate powder that has a particle diameter of not more than 0.1 microns that results in the particular storage modulus and loss tangent as claimed.  Applicant’s argument is not found persuasive.  While it is appreciated that Applicant has narrowed the scope of the polymer to include at least one specific silicone crosspolymer, Applicant has still not set forth how said structure results in the claimed properties.  It appears that the assertion is that any amount of silicone crosspolymer that is less than 10% (including infinitesimal amounts of 

New Grounds of Rejection 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 1-4, 7, 8, 11-13, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valverde et al (WO 2016/030841)(IDS Reference) and Tanaka et al (US 2010/0129301) as evidenced by both Making Cosmetics Inc and DE000020018677 (Machine Translation).
	Valverde exemplifies a composition comprising dimethicone/dimethicone crosspolymer (DC 9041), titanium dioxide (NAI-TAO-77891), and water (see entire document, for instance, the table on page 98).  Valverde teaches that the composition is utilized in a container, wherein the container has a grate with apertures of 0.01-1mm2.  Making Cosmetics Inc evidences that titanium dioxide 77891 has a primary particle size of 200-250 nm (see Making Cosmetics Inc, page 1, last paragraph).  Further, DE000020018677 evidences that titanium dioxide 77891 has a primary particle size of less than 1 micron (see Machine Translation, entire document, for instance, page 1, lines 31-33, page 3, first table, and page 4, first table).  Valverde further teaches that the titanium dioxide component can be present in an amount of 0.01-30% (see entire document, for instance, page 88, lines 7-16), and exemplifies an amount of 15.60 (see entire document, for instance, the table on page 98).  Valverde further teaches that the organopolysiloxane (such as the dimethicone/dimethicone crosspolymer – DC9041, vinyl dimethicone/methicone silsesquioxane crosspolymer - KSP-100) is present in an amount of 0.1-80% (see entire document, for instance, page 70, lines 8-17), and exemplifies an amount of 1.55 (see entire document, for instance, the table on page 98).  Valverde further teaches that the oil component of the composition can be from 5/95 to 95/5 of the water phase (see entire document, for instance, page 10, lines 4-7), 
Valverde, while exemplifying amounts that are very close to the instantly claimed amounts, and teaching ranges that overlap the instantly claimed ranges, does not directly exemplify the instantly claimed amounts. Valverde further, while teaching the use of organopolysiloxanes such as DC9041 and KSP-100 does not exemplify the instantly claimed KSP-300.  
Tanaka teaches that non-emulsifying crosslinked siloxane elastomers include DC 9041, KSP-100, and KSP-300 (see entire document, for instance [0044]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize KSP-300 either in combination or in place of the DC 9041 and/or KSP-100 taught by Valverde.  One would have been motivated to do so since Valverde teaches that DC 9041 and KSP-100 are useful organopolysiloxanes in the invention, wherein Tanaka teaches KSP-300 along with KSP-100 and DC 9041 as useful organopolysiloxanes.  There would be a reasonable expectation of success since Tanaka teaches the organopolysiloxanes all have similar uses in the cosmetic field.  It is noted that MPEP 2144.06 states: ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also In re Crockett, 279 F.2d 274, 126 Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention, to utilize titanium dioxide and organopolysiloxane in the amounts taught in the ranges of Valverde.  One would have been motivated to do so since Valverde directly teaches that said ranges are useful for the components of Valverde.  Further, it would have been obvious to utilize particle diameters of less that 0.1 microns for the titanium dioxide of Valverde.  One would have been motivated to do so since the amounts are similar and the resulting compositions would have been similar.  
It is noted that the composition would necessarily have the storage modulus since all of the structural components are present, wherein it is noted that MPEP 2112.01 states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
Response to Arguments
	It is noted that the instant grounds of rejection were not set forth in the previous rejection, and therefore, Applicant’s arguments are directed to a different ground of rejection.  However, since several reference remain the same, the Examiner has 
Applicant argues in the remarks filed 12/20/2021 that the prior art composition does not have the instantly claimed storage modulus.  Specifically, Applicant asserts that the prior art has a storage modulus of 2810 Pa compared with the instantly claimed 3000 Pa.  Applicant’s argument and previous declaration are not found persuasive.  First, the written description rejection above is noted.  Second, the prior art teaches the same components, and even goes so far as exemplifying all of the instant components in amounts that are either directly within the instantly claimed ranges or are incredibly close to the instantly claimed ranges.  Therefore, it is unclear how the prior art composition would fail to have the same properties as the instantly claimed composition.  It is noted that MPEP 2112.01 states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”  It is further noted that MPEP 2144.05 (I) states: Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).  
	Applicant further argues that the particles of the prior art are outside the claimed range (0.1 micron compared to 0.2 micron).  It is noted that Applicant’s arguments and previous Declaration do not support a significant difference achieved by utilizing a different micron size, and rather, to the contrary, the instant Specification appears to point to the size being able to be larger (1 micron) than the size of Valverde and still achieve the instant results.  The specification does not tie the smaller diameter to the achieved results.  As such, the prima facie case of obviousness has not been overcome.


Claim 1-4, 7, 8, 11-13, 16, 17, 20, and 21 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Valverde et al (WO 2016/030841)(IDS Reference) and Tanaka et al (US 2010/0129301) as evidenced by both Making Cosmetics Inc and DE000020018677 (Machine Translation) as applied to claims 1-4, 7, 8, 11-13, 16, 17, and 20 above, and further in view of Shimizu et al (US 2015/0320673).
The teachings of Valverde and Tanaka are set forth above, wherein it is noted that Valverde directly teaches the use of phenyl silicones, and specifically names phenyltrimethylsiloxydiphenylsiloxanes (see entire document, for instance, page 86, lines 11-12).  
Valverde and Tanaka, while teaching the class of phenyl silicones, and specifically phenyltrimethylsiloxydiphenylsiloxanes, do not directly recite the instantly claimed diphenylsiloxyphenyltrimethicone of claim 21.  
Shimizu teaches that phenyl silicones useful in cosmetic compositions include both phenyltrimethylsiloxydiphenylsiloxanes and diphenylsiloxyphenyltrimethicone (see entire document, for instance, [0090], [0097], and [0093]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention, to utilize the instantly claimed diphenylsiloxyphenyltrimethicone either in place of, or in combination with the phenyltrimethylsiloxydiphenylsiloxanes taught by Valverde.  One would have been motivated to do so since Valverde teaches the class of phenyl silicones, wherein Shimizu teaches that useful phenyl silicones in cosmetic compositions include both phenyltrimethylsiloxydiphenylsiloxanes and diphenylsiloxyphenyltrimethicone.  There would be a reasonable expectation of success since both phenyl silicones are useful within the field of cosmetics.  It is noted that MPEP 2144.06 states: ““It is prima facie In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611